EXHIBIT CERTIFICATION PURSUANT TO RULE 13-14 OR RULE 15-14 OF THE SECURITIES AND EXCHANGE ACT OF 1 OF THE SARBANES-OXLEY ACT OF 2002 I, Mulugetta Bezzabeh, Phd, certify that: 1. I have reviewed this annual report on Form 10-KSB/A of Diamond EntertainmentCorporation; 2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make the statementsmade, in light of the circumstances under which such statements were made, notmisleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all material respects thefinancial condition, results of operations and cash flows of the small businessissuer as of, and for, the periods presented in this report; 4. I am responsible for establishing and maintaining disclosure controls andprocedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for thesmall business issuer and have: a) Designed such disclosure controls and procedures, or caused such disclosurecontrols and procedures to be designed under my supervision, to ensure thatmaterial information relating to the small business issuer, including itsconsolidated subsidiaries, is made known to me by others within those entities,particularly during the period in which this report is being prepared; b) Omitted; c) Evaluated the effectiveness of the small business issuer's disclosurecontrols and procedures and presented in this report my conclusions about theeffectiveness of the disclosure controls and procedures, as of the end of theperiod covered by this report based on such evaluation; and d) Disclosed in this report any change in the small business issuer's internalcontrol over financial reporting that occurred during the small businessissuer's most recent fiscal quarter (the small business issuer's fourth fiscalquarter in the case of an annual report) that has materially affected, or isreasonably likely to materially affect, the small business issuer's internalcontrol over financial reporting; and 5. I have disclosed, based on my most recent evaluation of internal control overfinancial reporting, to the small business issuer's auditors and the auditcommittee of the small business issuer's board of directors (or personsperforming the equivalent functions): a) All significant deficiencies and material weaknesses in the design oroperation of internal control over financial reporting which are reasonablylikely to adversely affect the small business issuer's ability to record,process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or otheremployees who have a significant role in the small business issuer's internalcontrol over financial reporting. Date: September 5, 2008 By: /s/ Mulugetta Bezzabeh, Phd Mulugetta Bezzabeh, Phd PrincipalExecutive Officer
